       Case 1:20-cv-01064-RA-SLC Document 39 Filed 03/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
OMAR TRIPLETT,

                              Petitioner,

       -v-
                                                        CIVIL ACTION NO.: 20 Civ. 1064 (RA) (SLC)
P. REARDON,
                                                                           ORDER
                              Respondent.

SARAH L. CAVE, United States Magistrate Judge.

       The Court is in receipt of Petitioner’s Letter dated February 28, 2021, requesting a two-

month extension of time to file a reply, and requesting the assignment of pro bono counsel. (ECF

No. 38). The request for an extension of time, until Friday, May 28, 2021 to submit a reply is

GRANTED. For the reasons set forth below, Mr. Triplett’s request for pro bono counsel is DENIED

without prejudice.

       Pursuant to Supreme Court and Second Circuit precedent, the Court must liberally

construe pro se pleadings. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Harris v. Mills, 572 F.3d 66,

72 (2d Cir. 2009); Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474–75 (2d Cir. 2006).

       Unlike in criminal cases, civil litigants unable to pay for counsel do not have a

constitutional right to counsel. Davila v. Doar, No. 07 Civ. 5767 (SHS) (DF), 2008 WL 4695004, at

*2 (S.D.N.Y. Oct. 22, 2008); Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). The Court

may grant pro bono counsel to a person who cannot afford one if his “‘position seems likely to

be one of substance.’” Davila, 2008 WL 4695004, at *2 (quoting Hendricks v. Coughlin, 114 F.3d

390, 392 (2d Cir. 1997)).
           Case 1:20-cv-01064-RA-SLC Document 39 Filed 03/25/21 Page 2 of 2




           At this time, Mr. Triplett has not demonstrated that his position is “one of substance” that

merits pro bono counsel. In addition, he has stated that he is reaching out to several attorneys

on his own to request representation. (ECF No. 38). Accordingly, the request for counsel is

DENIED without prejudice.

           The Clerk of Court is respectfully directed to mail a copy of this order to the Plaintiff at

the address below.


Dated:            New York, New York
                  March 25, 2021

                                                        SO ORDERED



                                                        _________________________
                                                        SARAH L. CAVE
                                                        United States Magistrate Judge

Mail To:          Omar (Naftali) Triplett
                  01-A-2100
                  P.O. Box 3600
                  Marcy, NY 13403-3600




                                                    2
